Exhibit 10.10

 

FIRST AMENDMENT TO

SUPPLEMENTAL RETIREMENT AGREEMENT

FOR FREDERICK A. MARCELL, JR.

 

First Amendment, dated as of October 23, 2007 (the “Amendment”), to the
Supplemental Retirement Agreement, dated as of July 28, 1998 (the “SERP
Agreement”), by and between Willow Financial Bank (formerly known as Willow
Grove Bank) (the “Bank”) and Frederick A. Marcell, Jr. (the “Executive”).
Capitalized terms which are not defined herein shall have the same meaning as
set forth in the SERP Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Executive retired from the Bank in 2005 pursuant to a Retirement
and Severance Agreement by and among Willow Financial Bancorp, Inc., formerly
known as Willow Grove Bancorp, Inc. (the “Company”), the Bank and the Executive
dated January 20, 2005 (the “Retirement Agreement’);

 

WHEREAS, the Executive retired as an employee on August 30, 2005, and he
continued to serve as a consultant to the Bank from the date of his retirement
through April 30, 2006;

 

WHEREAS, the Retirement Agreement provided that the Executive was fully vested
as to his benefits under the SERP Agreement and that such benefits would
commence on the first day of the month following his 68th birthday;

 

WHEREAS, the benefits under the SERP Agreement commenced on March 1, 2006, which
was a specified date for purposes of complying with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”);

 

WHEREAS, the Executive is currently receiving a benefit under the SERP Agreement
in the amount of $100,000 per year payable in equal monthly installments for a
period of ten years (the “Annual Benefit”); and

 

WHEREAS, the Internal Revenue Service issued final regulations under Section
409A of the Code in April 2007, and the SERP Agreement is required to be amended
to document its compliance with such regulations;

 

NOW, THEREFORE, in consideration of the premises, the Bank and the Exercutive
hereby amend the SERP Agreement as follows:

 

Section 1.               References to the Bank. All references to Willow Grove
Bank, including references to the Bank or the Employer, in the SERP Agreement
shall be deemed to be references to Willow Financial Bank.

 

Section 2.               Amendment to Section 1(a). Section 1(a) of the SERP
Agreement is hereby amended to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“(a)         The Executive agrees to retire as President and Chief Executive
Officer of the Bank in 2005 when a new individual is hired to fill such
positions. The Executive shall be entitled to receive from the Employer an
annual supplemental retirement benefit (“Supplemental Retirement Benefit”),
payable in equal monthly installments for ten (10) years (i.e., ten years
certain and continuous), with the monthly installments to commence on the first
day of the month following the Executive’s sixty-eighth (68th) birthday. The
annual Supplemental Retirement Benefit shall be equal to 50% of the Executive’s
Average Annual Compensation, provided that in no event shall the Supplemental
Retirement Benefit exceed $100,000. The Executive shall be fully vested as to
his Supplemental Retirement Benefit as of January 20, 2005.”

 

Section 3. Amendment to Section 2(a). The first sentence of Section 2(a) of the
SERP Agreement is hereby amended to read in its entirety as follows:

 

“In the event that the Executive becomes disabled within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) while in the
employ of the Employer, the Executive shall be entitled to receive the
Supplemental Retirement Benefit payable in equal monthly installments beginning
with the first day of the month coinciding with or next following the disability
of the Executive and continuing thereafter for a period of ten (10) years.”

 

Section 4. Amendment to Section 3(a). Section 3(a) of the SERP Agreement is
hereby amended to read in its entirety as follows:

 

“If the Executive’s employment is terminated prior to his retirement for any
reason other than Cause (as defined in Section 3(b) below), the Executive’s
Supplemental Retirement Benefits shall be payable as set forth in Section 1(a)
above.”

 

Section 5. Effectiveness. This Amendment shall be deemed effective as of January
20, 2005, as if executed on such date. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the SERP Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect and shall
be otherwise unaffected.

 

Section 6. Governing Law. This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

 

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bank and the Executive have duly executed this Amendment
as of the day and year first written above.

 

 

WILLOW FINANCIAL BANK

 

 

 

 

 

 

 

By:

/s/ Donna M. Coughey

 

 

 

Name:

Donna M. Coughey

 

 

Title:

 President and Chief Executive
Officer

 

 

 

 

 

 

 

 

/s/ Frederick A. Marcell, Jr.

 

 

 

Frederick A. Marcell, Jr.

 

3

--------------------------------------------------------------------------------